Opinion issued January 16, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00011-CV
                           ———————————
                  IN RE EDWARD R. NEWSOME, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On January 3, 2014, relator Edward Roy Newsome filed a document in this

Court which purports to be a petition for a writ of mandamus. The underlying

lawsuit is Newsome v. St. Luke Hospital, No. 2005–06163 (234th Dist. Ct., Harris

County, Tex., Sept. 14, 2005). Relator’s petition and motions do not identify the

respondent or real party in interest.   In addition, relator has neither paid the

required filing fees, nor filed an affidavit of indigence that complies with the
requirements of the Texas Rules of Appellate Procedure. Relator has also failed to

provide a record as required by TEX. R. APP. P. 52.7.

      A court of appeals has no general writ power over a person—other than a

judge of a district or county court—unless issuance of the writ is necessary to

enforce the jurisdiction of the court in a case properly before it. See Tex. Gov’t

Code Ann. § 22.221(a), (b) (West 2013); Silva v. Klevenhagen, 833 S.W.2d 746,

747 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding). Because the petition

does not identify the respondent, we have no jurisdiction over relator’s petition.

      We dismiss relator’s petition for writ of mandamus for want of jurisdiction.

All outstanding motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                          2